              Case 2:21-cv-01006-JFC Document 1 Filed 07/29/21 Page 1 of 12



                       IN THE UNTED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
____________________________________
MICHELLE BRANDT                       :
92 N. Main Street                     :
Dover, PA 17315                       :    CIVIL ACTION
                                      :
              Plaintiff,              :       NO.: 2:21-cv-1006
                                      :
       v.                             :
                                      :
BOSPHORUS ENTERPRISES, INC.           :
      th
1011 4 Avenue                         :
Coraopolis, PA 15108                  :    JURY TRIAL DEMANDED
                                      :
              Defendant.              :
____________________________________:

                                      CIVIL ACTION COMPLAINT

         Michelle Brandt (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through her undersigned counsel, hereby avers as follows:

                                               INTRODUCTION

         1.       Plaintiff has initiated this action to redress violations by Bosphorus Enterprises,

Inc. (hereinafter “Defendant”) of Title VII of the Civil Rights Act of 1964, (“Title VII” – 42 U.S.C.

§§ 2000d et. seq.), the Pregnancy Discrimination Act (“PDA”), the Americans with Disabilities

Act ("ADA" - 42 USC §§ 12101 et seq.), the Family and Medical Leave Act (“FMLA” - 29 U.S.C.

§§ 2601 et seq.), and the Pennsylvania Human Relations Act ("PHRA")1, the Families First

Coronavirus Response Act (“FFCRA” - Pub. L. No. 116-127, 134 Stat. 178 (2020)) and the Fair




1
  Plaintiff’s claim under the PHRA is referenced herein for notice purposes. She is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in advance of same
because of the date of issuance of her federal right-to-sue letter under Title VII/PDA and the ADA. Plaintiff’s PHRA
claims however will mirror identically her federal claims under Title VII/PDA and the ADA, except that Plaintiff will
also include Upendra Panjiyaar as an individual Defendant as his discriminatory conduct towards Plaintiff renders
him individually liable under the PHRA.
             Case 2:21-cv-01006-JFC Document 1 Filed 07/29/21 Page 2 of 12



Labor Standards Act (“FLSA” - 29 U.S.C. § 201 et. seq.). As a direct consequence of Defendant’s

unlawful actions, Plaintiff seeks damages as set forth herein.

                                  JURISDICTION AND VENUE

        2.      This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws.

        3.      This Court may properly assert personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

        4.      Pursuant to 28 U.S.C. § 1392(b)(1) and (b)(2), venue is properly laid in this district

because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering

Defendant a resident of the Western District of Pennsylvania.

                                              PARTIES

        5.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.      Plaintiff is an adult individual, with an address as set forth in the caption.

        7.      Bosphorus Enterprises, Inc. is an authorized retailer of Cricket Wireless products

and services with approximately 21 locations in Pennsylvania and 14 locations in Ohio. Defendant

is headquartered at the address set forth in the above-caption.

        8.      At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendant.

                                                   2
             Case 2:21-cv-01006-JFC Document 1 Filed 07/29/21 Page 3 of 12



                                  FACTUAL BACKGROUND

        9.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        10.     Plaintiff was employed with Defendant from approximately January 22, 2020 until

her unlawful termination (discussed further infra) on or about January 27, 2021.

        11.     Plaintiff   was   originally   hired   by   Defendant     as   a   full-time   Sales

Associate/Representative in Defendant’s York Pennsylvania store.

        12.     However, due to her outstanding performance, Plaintiff was promoted to Store

Manager of Defendant’s York Pennsylvania location in mid-2020.

        13.     As of the time of her promotion in 2020, Plaintiff was primarily supervised by

Defendant’s Regional Manager, Upendra Panjiyaar (hereinafter “Panjiyaar”). Panjiyaar remained

Plaintiff’s Manager through the time of her termination.

        14.     Throughout her employment with Defendant, Plaintiff was a hard-working

employee who performed her job very well. Moreover, Plaintiff did not have a disciplinary history

with Defendant.

        15.     In or about July of 2020, Plaintiff notified Defendant’s management, including but

not limited to Panjiyaar, that she was pregnant and due to give birth in March of 2021. During that

same time, Plaintiff advised Panjiyaar that she would require maternity leave in March of 2021.

        16.     Plaintiff’s aforesaid pregnancy was considered high-risk for the follow reasons:

                    i. She suffered from severe vomiting;

                   ii. Had a history of high-risk pregnancies and complications;

                   iii. She was diagnosed with preeclampsia; and

                   iv. She experienced significant cramping and vaginal bleeding during her

                        pregnancy.

                                                  3
          Case 2:21-cv-01006-JFC Document 1 Filed 07/29/21 Page 4 of 12



       17.     As a result of her high-risk pregnancy and complications, Plaintiff’s required time

off on occasion. In particular, Plaintiff was hospitalized on two occasions during her pregnancy

while employed with Defendant.

       18.     However, Plaintiff always made sure that her time off was covered so that there

was no disruption during her absences.

       19.     Defendant’s management, including Panjiyaar, was apprised of Plaintiff’s aforesaid

pregnancy complications and need for occasional time off.

       20.     In addition to needing time off related to her pregnancy, on November 17, 2020,

Plaintiff was advised that her children had come into close contact with an individual who tested

positive for COVID-19 at the daycare center they attended. As a result, Plaintiff was advised that

her children would need to stay home from the center for 14 days and quarantine.

       21.     Upon being informed of this, Plaintiff immediately reached out to Panjiyaar and

informed him that she was required to stay home and quarantine with her children as a result of

the possible COVID-19 exposure and due to a lack of childcare while her children were not

permitted to attend daycare.

       22.     Despite being on notice that Plaintiff was unable to work because she had to

quarantine and care for her children as a result of the COVID-19 pandemic, Defendant failed to

offer Plaintiff emergency sick leave through the Emergency Paid Sick Leave Act under the

FFCRA.

       23.     Furthermore, despite being on notice that Plaintiff was unable to work because she

had to quarantine and care for her children due to a lack of child care as a result of the COVID-19

pandemic, Defendant also failed to advise Plaintiff of her rights under the FCCRA’s Emergency

Family and Medical Leave Expansion Act.



                                                4
             Case 2:21-cv-01006-JFC Document 1 Filed 07/29/21 Page 5 of 12



       24.      In addition to the foregoing violations of the FFCRA and FMLA, Defendant also

never designated Plaintiff’s time off as protected leave under the FFCRA/FMLA, despite that fact

that Plaintiff was an “eligible employee” and legally qualified for same.

       25.      Therefore, Defendant failed to follow proper notice, designation, and informational

regulations of the FFCRA/FMLA Expansion.

       26.      In response to Plaintiff’s need for time off related to her pregnancy, as well as the

two weeks Plaintiff required off due to her need to quarantine and care for her children due to

possible COVID-19 exposure, Panjiyaar was extremely hostile and discriminatory towards

Plaintiff’s legally protected time off.

       27.      Specifically, following Plaintiff’s need for time off in November to care for her

children and following Plaintiff taking time off for her pregnancy complications, Panjiyaar

informed Plaintiff that she was undependable as a Store Manager and demoted her to Sales

Associate/Representative in late November/early December of 2020. Plaintiff was thereafter

reassigned to Defendant’s Red Lion store.

       28.      Plaintiff demotion resulted in a substantial loss to her compensation (through a loss

of hours and separately a loss of substantial commissions).

       29.      On or about January 27, 2021, Plaintiff sent a text message to Panjiyaar updating

him on her schedule as she was approximately two months away from her due date. In that message

Plaintiff conveyed that she would be able to work all scheduled hours up until she gave birth to

her child.

       30.      In response to Plaintiff’s message, Panjiyaar pointblank informed Plaintiff that he

was reducing her hours to part-time and that he was doing so because of Plaintiff’s pregnancy.

Panjiyaar further informed Plaintiff that his business gets hurt when Plaintiff calls off, which was



                                                  5
           Case 2:21-cv-01006-JFC Document 1 Filed 07/29/21 Page 6 of 12



a clear reference to Plaintiff’s need for time off related to both her pregnancy and when Plaintiff

was required to care for her children due to possible COVID-19 exposure and lack of childcare.

        31.    In response to Panjiyaar’s blatantly discriminatory action, Plaintiff objected and

stated that she could not afford to work part-time hours, was able to continue working full-time,

that his actions were discriminatory and illegal and that she would be seeking legal advice about

his discrimination towards her on the basis of her pregnancy.

        32.    In direct response to Plaintiff’s complaint and her statement that she would get a

lawyer to address his discrimination towards her pregnancy, Panjiyaar responded in text message

that Plaintiff was fired. Plaintiff was therefore without question a victim of discrimination and

retaliation.

        33.    Plaintiff believes and therefore avers that she was unlawfully demoted, had her

hours and compensation reduced and was ultimately discharged from her employment with

Defendant because of her pregnancy, pregnancy-related complications, and/or her complaints of

discrimination.

        34.    Plaintiff also believes and therefore avers that Defendant willfully (1) failed to

inform her of her individualized FMLA/Emergency Family and Medical Leave Expansion Act

rights (established by FFCRA), which constitutes a failure to follow proper notice, designation,

and information regulations of the FMLA; and (2) demoted her, reduced her hours and terminated

her in retaliation for exercising her rights under the FFCRA (which incorporates the retaliation

provisions of the FMLA and the FLSA).




                                                6
          Case 2:21-cv-01006-JFC Document 1 Filed 07/29/21 Page 7 of 12




                                           Count I
                                 Violations of Title VII/PDA
                      ([1] Pregnancy/Sex Discrimination; [2] Retaliation)

        35.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        36.    Defendant is an “employer” within the meaning of Title VII/PDA because, at all

times relevant herein, Defendant employed at least fifteen (15) or more employees for at least 20

weeks during each calendar year of Plaintiff’s employment with Defendant.

        37.    After apprising Defendant’s management of her pregnancy in or about July of 2020

and after requiring time off related to pregnancy complications, Plaintiff was subjected to

discrimination and adverse employment actions, including being demoted, having her hours

reduced and ultimately being terminated in January of 2021. These actions were undeniably taken

towards Plaintiff because of her pregnancy (discussed supra). In fact, Panjiyaar specifically

advised Plaintiff that these actions were occurring because of her pregnancy.

        38.    Plaintiff complained to Panjiyaar that he was discriminating against her on the basis

of her pregnancy and further advised him that she would get an attorney to address his illegal and

discriminatory treatment towards her. In direct response to Plaintiff’s complaint, Panjiyaar advised

Plaintiff that she was terminated.

        39.    Plaintiff believes and therefore avers that she was unlawfully demoted, had her

hours and compensation reduced and was ultimately discharged from her employment with

Defendant because of her pregnancy, pregnancy-related complications, and/or complaints of

discrimination.

        40.    These actions as aforesaid constitute violations of Title VII/PDA.



                                                 7
         Case 2:21-cv-01006-JFC Document 1 Filed 07/29/21 Page 8 of 12




                                         COUNT II
         Violations of the Families First Coronavirus Response Act (“FFCRA”) &
                          the Fair Labor Standards Act (“FLSA”)
                        ([1] Wrongful Termination & [2] Retaliation)

       41.     The foregoing paragraphs are incorporated herein as if set forth in full.

       42.     Effective April 1, 2020, the FFCRA provides for up to 80 hours of paid sick time

to eligible full-time employees who are unable to work or telework due to the effects of COVID-

19 through the Emergency Paid Sick Leave Act. See FFCRA, at §§ 5102(a) and (b)(A).

       43.     The FFCRA has expressly identified that enforcement of and all penalties arising

from violations of the Emergency Paid Sick Leave Act shall be governed by relevant sections of

the FLSA, as set forth in more detail below.

       44.     Defendant is engaged in an industry affecting commerce and employees, is a private

entity, and employs fewer than 500 employees. Id. at § 5110(2)(B)(aa).

       45.     Plaintiff was an eligible employee as defined by Section 3(e) of the FLSA (29

U.S.C. § 203(e)), who had been “caring for a son or daughter of such employee if the school or

place of care of the son or daughter has been closed, or the child care provider of such son or

daughter is unavailable, due to COVID-19 precautions,” see the FFCRA, § 5102(a)(5).

       46.     Defendant knew that Plaintiff was an eligible employee within the meaning of the

FLSA and the FFCRA.

       47.     Plaintiff was eligible for/requested paid sick leave for the two-week period

beginning in November, 2020 as a result of Plaintiff being unable to work due to caring for her

children related to the COVID-19 pandemic (discussed supra).

       48.     It is unlawful for any employer to discharge, discipline, or in any other manner

discriminate against any employee” who exercises his rights to “take leave in accordance with this


                                                 8
          Case 2:21-cv-01006-JFC Document 1 Filed 07/29/21 Page 9 of 12



Act.” Id. at § 5104. “An employer who willfully violates section 5104 shall . . . be considered to

be in violation of section 15(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. §

215(a)(3)).” Id. at § 5105(b)(1).

        49.      Additionally, an employer who in any way disciplines, discriminates or retaliates

against, and/or discharges an employee in violation of this Act is subject to the penalties described

in sections 16 and 17 of the FLSA (29 U.S.C. § 216, 217) with respect to such violation. Id. at §

5105(b)(2). Penalties under sections 16 and 17 of the FLSA include, but are not limited to, lost

wages, an equivalent amount of liquidated damages, and attorney’s fees and costs. See FLSA, 29

U.S.C. § 216; 217.

        50.      Defendant willfully (1) failed to inform Plaintiff of her rights pursuant to the

Emergency Paid Sick Leave Act under the FFCRA; (2) demoted her in direct response to her need

for leave under FFCRA; and (3) terminated her in retaliation for her request for emergency paid

sick leave pursuant to the FFCRA/FLSA.

        51.      These actions as aforesaid constitute violations of the FFCRA and the FLSA.

                                             COUNT III
              Violations of the Families First Coronavirus Response Act (“FFCRA”)
                         & the Family and Medical Leave Act (“FMLA”)
                                 ([1] Retaliation & [2] Interference)

        52.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        53.      Effective April 1, 2020, the FFCRA provides for paid leave through the Emergency

Family and Medical Leave Expansion Act to eligible employees who are “unable to work (or

telework) due to a need for leave to care for the son or daughter under 18 years of age of such

employee if the school or place of care has been closed, or the child care provider of such son or




                                                   9
         Case 2:21-cv-01006-JFC Document 1 Filed 07/29/21 Page 10 of 12



daughter is unavailable, due to a public health emergency” (such as the COVID-19 pandemic).

See FFCRA, § 3102(b).

       54.     The FFCRA has expressly identified that enforcement of and all penalties arising

from violations of the Emergency Family and Medical Leave Expansion Act shall be governed by

amendments to relevant sections of the FMLA, as set forth below.

       55.     Plaintiff was an eligible employee under the amended definitional terms of the

FMLA, as one “who has been employed for at least 30 calendar days by the employer with respect

to whom leave is requested under [29 U.S.C.A. § 2612 (a)(1)(F)].” Id. at § 3102(b).

       56.     Plaintiff requested leave for a “qualifying need related to a public health

emergency,” from her employer, with whom she had been employed for at least 30 calendar days.

Id.

       57.     Defendant is engaged in an industry affecting commerce and employs fewer than

500 employees for each working day during each of 20 or more calendar workweeks in the current

or proceeding calendar year. Id.

       58.     Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A. § 2612 (a)(1)(F) on

a block or intermittent basis. Id. at § 3102(a)(1).

       59.     Plaintiff’s block time off to care for her children a result of the COVID-19

pandemic constituted FFCRA/FMLA-qualifying leave.

       60.     Plaintiff was clearly retaliated against in violation of the FFCRA/FMLA, as she

demoted in direct response and was terminated shortly after requesting/utilizing FMLA-qualifying

expanded leave.

       61.     Defendant committed interference and retaliation violations of the FFCRA/FMLA

by: (1) demoting/terminating Plaintiff for requesting and/or exercising her FFCRA/FMLA rights

and/or for taking FMLA-qualifying leave; (2) considering Plaintiff’s FFCRA/FMLA leave needs

                                                 10
         Case 2:21-cv-01006-JFC Document 1 Filed 07/29/21 Page 11 of 12



in making the decision to demote/terminate her; (3) failing to inform Plaintiff of her individualized

FFCRA/FMLA rights, which constitutes a failure to follow proper notice, designation, and

information regulations of the FMLA; (4) demoting/terminating Plaintiff to intimidate her and/or

prevent her from taking FFCRA/FMLA-qualifying leave in the future; (5) making negative

comments and/or taking actions towards Plaintiff that would dissuade a reasonable person from

exercising her rights under the FFCRA/FMLA; and (6) failing to designate Plaintiff’s request for

block time off as FFCRA/FMLA-qualifying or protected leave.

       62.     These actions as aforesaid constitute violations of the FFCRA and the FMLA.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

       B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

       C.      Plaintiff is to be awarded liquidated damages and/or punitive damages, as permitted

by applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendant for its willful, deliberate, malicious and outrageous conduct and to deter Defendant or

other employers from engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

                                                 11
        Case 2:21-cv-01006-JFC Document 1 Filed 07/29/21 Page 12 of 12




                                           Respectfully submitted,

                                           KARPF, KARPF & CERUTTI, P.C.

                                    By:    _______________________________
                                           Ari R. Karpf, Esq.
                                           3331 Street Rd.
                                           Two Greenwood Square, Suite 128
                                           Bensalem, PA 19020
                                           (215) 639-0801
Dated: July 29, 2021




                                      12
